Exhibit 10.22
RETIREMENT AND RELEASE AGREEMENT
I, David M. Theno, whose address is 4503 Sun Valley Road, Del Mar, CA 92014
understand that my retirement from Jack in the Box will be effective on
September 28, 2008. This Retirement and Release Agreement (Agreement) is entered
into in connection with my retirement.
Jack in the Box Offer. From September 29, 2008 to December 31, 2008, I will be
available to consult with the Company as reasonably required. In exchange, Jack
in the Box has offered to pay me a final payment of $88,875.00 (less required
payroll deductions). In order to receive this Offer, the Requirements to Accept
Offer described below must be fulfilled. If the Requirements to Accept Offer are
not fulfilled, the Jack in the Box Offer automatically terminates. The lump sum
final payment is in addition to wages due to me for work performed on or before
September 30, 2008 and will be paid to me as consideration for my settlement,
release and discharge of any and all known claims as described below.
Waiting Period and Revocation. I received this Agreement on August 7, 2008 and
have been given a twenty-one (21) day waiting period to consider whether to sign
it. I understand that even if I sign and return this Agreement, I can still
revoke this Agreement within seven (7) days after it is returned to Jack in the
Box (Revocation Period) and this Agreement will not become effective or
enforceable until the Revocation Period has expired.
Requirements to Accept Offer. In order to accept the Jack in the Box Offer I
must:

  (a)   sign this Agreement and return it to Jack in the Box by either:

  (i)   hand-delivering the Agreement to Robin Jones, Director, Human Resources,
9330 Balboa Avenue, San Diego, CA 92123 not later than close of business on
August 28, 2008; or     (ii)   mailing the Agreement, in which case the envelope
must be postmarked not later than August 28, 2008 and must be received within a
reasonable time thereafter; or     (iii)   sending the Agreement by overnight
service such as Federal Express, in which case it must be actually received not
later than August 28, 2008.         Mail and overnight service must be addressed
to:

Robin Jones
Director of Human Resources
9330 Balboa Ave.
San Diego, CA 92123

  (b)   not revoke this Agreement during the seven (7) day Revocation Period.

Time When Payment Will Be Made. If I fulfill the Requirements to Accept Offer
described above, I will receive the lump sum final payment no later than
September 30, 2008. If I do not fulfill the requirements to receive payment, I
will not be entitled to any pay or benefits other than what I would be entitled
to receive as an employee up through September 28, 2008.

 



--------------------------------------------------------------------------------



 



Release of Claims. Various claims and disputes exist/may exist between the
parties. Jack in the Box and 1 desire to resolve all disputes and settle all
known and unknown claims. By signing and returning this Agreement to Jack in the
Box, I hereby settle, release and discharge any and all claims which I have or
may have against Jack in the Box, its subsidiaries, or affiliates and their
respective officers, directors and employees, arising at any time from my
employment with Jack in the Box and the termination of that employment,
including but not limited to all claims arising under any Federal, State, or
local laws or regulations pertaining to discrimination on the basis of sex,
pregnancy, race, color, marital status, religion, creed, national origin, age,
disability, medical condition, or mental condition status or any status
protected by any other anti-discrimination laws, including, without limitation,
Title VII of the Civil Rights Act of 1964, the Family Medical Leave Act, the Age
Discrimination in Employment Act and the Fair Employment and Housing Act,
whether such claim be based on an action filed by me or by a governmental
agency.
Unknown Claims. This section shall be governed by California law. I understand
that I may have claims of which I may be unaware or unsuspecting which I am
giving up by signing this Agreement. I also expressly waive all rights I might
have under Section 1542 of the Civil Code of California which reads as follows:
1542. Certain claims not affected by general release. A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.
Claims Not Affected. it is understood that this settlement, release, and
discharge shall in no way affect any claims which I may have by reason of any
Social Security, Worker’s Compensation, or Unemployment laws, or any benefits
earned during my employment which may be payable to me now or in the future
under any of the Benefit and/or Welfare Programs of Jack in the Box, its
subsidiaries and affiliates.
Confidentiality. I agree that the terms and conditions of this Release shall
remain confidential as between myself and Jack in the Box and shall not be
disclosed to any other person except my attorney, spouse, accountant and/or
financial advisor. I also agree that during my employment I may have had access
to confidential information and trade secrets concerning products, business
plans, marketing strategies and other Company information and that I shall keep
these matters completely confidential.
No Admission of Wrongdoing by Jack in the Box. Jack in the Box expressly denies
any violation of any federal, state or local law. Accordingly, while this
Agreement resolves all issues referred to in this Agreement, it is not, and
shall not be construed as, an admission by Jack in the Box of any violation of
any federal, state or local law, or of any liability whatsoever.
Interpretation of Agreement. If any provision of this Agreement is contrary to
applicable law, it shall be modified or disregarded as necessary and the
remainder of the Agreement will remain in full force and effect.
Advice to Consult With Attorney. I have been (i) advised in writing to consult
with an attorney, and (ii) given adequate time to thoroughly review and discuss
all aspects of this Agreement with my attorney before signing this Agreement and
I have thoroughly discussed, or in the alternative have freely elected to waive
any further opportunity to discuss, this Agreement with my attorney.
I have read and understand all of the provisions of this Agreement and I
voluntarily enter into this Agreement by signing it on August 8, 2008.

         
/s/ Jill Hodak Theno
  /s/ David M. Theno    
 
       
Witness Signature
  David M. Theno    

 